t c memo united_states tax_court gary dean and teri colleen madden petitioners v commissioner of internal revenue respondent docket no filed date gary dean and teri colleen madden pro sese hans famularo for respondent memorandum opinion marvel judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the issue for decision is whether we have jurisdiction to review the crediting by respondent pursuant to his authority under sec_6402 of an overpayment made by petitioners in towards petitioners’ unpaid and tax_liabilities background petitioners resided in banning california when the petition in this case was filed petitioners timely filed their joint federal_income_tax return for on their return petitioners claimed an overpayment of dollar_figure petitioners also reported a premature_distribution of dollar_figure from their qualified_retirement_plan petitioners did not indicate on their return that they were liable for any additional_amount as a result of this premature_distribution respondent applied petitioners’ overpayment to their unpaid tax_liabilities for and respondent subsequently determined that petitioners’ early distribution from their qualified_retirement_plan resulted in a 10-percent additional tax under sec_72 accordingly respondent all section references are to the internal_revenue_code in effect for the year in issue respondent applied dollar_figure against petitioners’ tax_liability and the remaining dollar_figure towards petitioners’ tax_liability sec_72 generally provides that if a taxpayer receives any amount from a qualified_retirement_plan the taxpayer’s federal_income_tax liability is increased by an amount equal to percent of the portion of the amount received from the plan which is includable in gross_income sec_72 continued determined a dollar_figure deficiency in petitioners’ federal_income_tax and on date respondent issued a notice_of_deficiency to petitioners on date petitioners filed their petition petitioners argue that their overpayment should have been applied to cover the dollar_figure deficiency that resulted from the additional tax required by sec_72 petitioners’ case was set for trial at the court’s date los angeles california trial session on date petitioners failed to make an appearance and respondent submitted a motion to dismiss for lack of prosecution petitioner gary madden however appeared before the court on date and we set petitioners’ case for recall on date we denied respondent’s motion to dismiss for lack of prosecution and conducted a trial continued lists the circumstances in which a taxpayer is permitted to receive distributions from his or her qualified_retirement_plan without incurring the 10-percent additional tax mandated by sec_72 the dollar_figure deficiency calculated by respondent is percent of dollar_figure the amount of the distribution from petitioners’ retirement_plan includable in gross_income petitioners concede that they are liable for the dollar_figure deficiency under sec_72 petitioners mistakenly believed their case was calendared for date discussion under sec_6402 the secretary within the applicable_period of limitations may credit any amount of an overpayment against any liability attributable to an internal revenue tax owed by the person who made the overpayment as discussed above respondent credited petitioners’ overpayment to petitioners’ outstanding tax_liabilities for and petitioners would have us recredit their overpayment towards their dollar_figure deficiency for to cover the 10-percent additional tax resulting from the early withdrawal from their retirement account petitioners offer no support for their argument that we possess jurisdiction to recredit petitioners’ overpayment we cannot recredit petitioners’ overpayment the tax_court is a court of limited jurisdiction and may exercise its jurisdiction only to the extent expressly authorized by congress 85_tc_527 pursuant to sec_6512 we do not have jurisdiction to review any credit made by the commissioner under sec_6402 see 127_tc_178 112_tc_46 accordingly we do not have jurisdiction to decide whether respondent properly credited petitioners’ overpayment to tax years and to reflect the foregoing order of dismissal for lack of jurisdiction will be entered
